PER CURIAM.
On the petition of Kaufman and the cross netition of Sweet, we granted certiorari to review the decision of the District Court of Appeal, Third District, because of an apparent conflict with prior decisions of this Court. After oral argument on jurisdiction and merits, and upon further consideration of the record and briefs, we have concluded that the writ was improvidently issued for the reason that a jurisdictional conflict of decisions is not present.
The writ of certiorari heretofore issued is hereby discharged. See Nielsen v. City of Sarasota, Fla.App., 117 So.2d 731, discussion under headnote 6, Page 734.
It is so ordered.
DREW, C. J., ROBERTS, THOR-NAL and O’CONNELL, JJ., and JONES Circuit Judge, concur.